EXHIBIT 10.5

SECOND AMENDMENT OF
THE GUIDANT RETIREMENT PLAN

This Second Amendment of The Guidant Retirement Plan (the “Plan”) is adopted by
Guidant Corporation (“Company”).

Background

A. The Company established the Plan on September 25, 1995, and most recently
restated it in its entirety effective January 1, 2007.

B. The Plan was frozen effective May 31, 2007.

C. The Plan has been amended by a First Amendment.

D. The Company now wishes to amend the Plan further.

Amendment

Therefore, effective as of the dates specified, the Plan is amended as follows:

1. Effective January 1, 2008, Section 2.01(a)(15) is amended to read as follows:



  (15)   Eligible Retirement Plan. The term “Eligible Retirement Plan” means any
of the following that accepts a Distributee’s Eligible Rollover Distribution:
subject to the applicable requirements of Code section 408A, a Roth IRA
described in Code section 408A; an individual retirement account described in
Code section 408(a); an individual retirement annuity described in Code
section 408(b); an annuity plan described in Code section 403(a); a qualified
trust described in Code section 401(a); an annuity contract described in Code
section 403(b) and an eligible plan under Code section 457(b) that is maintained
by a state, political subdivision of a state, or any agency or instrumentality
of a state or political subdivision of a state and that agrees to separately
account for amounts transferred into that plan from this Plan.  

2. Effective January 1, 2007, Section 2.01(a)(16) is amended to read as follows:



  (16)   Eligible Rollover Distribution. The term “Eligible Rollover
Distribution” means any distribution of all or any portion of the balance to the
credit of the Distributee, except that an Eligible Rollover Distribution does
not include: (1) any distribution that is one of a series of substantially equal
periodic payments (not less frequently than annually) made for the life (or life
expectancy) of the Distributee or the joint lives (or joint life expectancies)
of the Distributee and the Distributee’s Beneficiary, or for a specified period
of 10 years or more, (2) any distribution to the extent the distribution is
required under Code section 401(a)(9), (3) the portion of any distribution that
is not includable in gross income (determined without regard to the exclusion
for net unrealized appreciation with respect to employer securities) and (4) any
hardship distribution. Notwithstanding the preceding provisions of this
paragraph, a distribution will not fail to be an Eligible Rollover Distribution
merely because it consists of after-tax employee contributions that are not
includable in gross income. However, such portion may be paid only to an
individual retirement account or annuity described in Code section 408(a) or
(b), or to a qualified defined contribution or defined benefit plan described in
Code section 401(a) or 403(a) or an annuity contract described in Code section
403(b) that agrees to separately account for amounts so transferred, including
separately accounting for the portion of the distribution that is includable in
gross income and the portion of the distribution that is not so includable.  

3. Effective January 1, 2008, a new Section 5.01(e) is added to read as follows:



  (e)   Form V. With respect to a Retired Employee or Deferred Benefit Employee
who has a Spouse on his Annuity Starting Date, a joint and spouse annuity
providing monthly payments for the Retired Employee’s or Deferred Benefit
Employee’s life with monthly payments continuing thereafter for the remaining
life of his Spouse under which each monthly payment is equal to seventy-five
percent (75%) of the amount of the monthly payment during their joint lives.
Form V is the Actuarial Equivalent of Form II.  

4. Effective January 1, 2010, Section 5.05 is amended to read as follows:



  5.05.   Information Relevant to Optional Forms of Benefit. Not less than
30 days and not more than 180 days before the Annuity Starting Date, the
Employee Benefits Committee will furnish, by mail or by personal delivery, to
each Employee, Deferred Benefit Employee, or Retired Employee who is eligible to
elect an optional form of benefit, a general written explanation, in
non-technical language, of the terms and conditions of the applicable normal
form of benefit, his right to make (and the effect of) an election to receive
benefits in an optional form, the consequences of selecting a benefit form that
does not defer the receipt of benefits, the requirements regarding spousal
consent to an election to receive benefits in an optional form, the right to
make (and the effect of) a revocation of an election to receive benefits in an
optional form, the financial effect upon an Employee’s benefits of the various
forms of payment, and the relative value of each optional form compared to the
value of the applicable normal form of benefit.  

5. Effective January 1, 2008, Section 5.07 is amended to read as follows:



  5.07.   Social Security Adjustment. With respect to Former Lilly Employees, in
order to provide a level retirement income, an Employee who retires before age
sixty two (62) (but not a Deferred Benefit Employee) may elect that the monthly
payments made to him prior to his attainment of age sixty two (62) under Form I,
II, III, IV or V described in subsection 5.01 will be increased by an amount
elected by the Retired Employee, but not in excess of five hundred dollars
($500) expressed in ten dollar ($10) increments. Beginning with the month
following the month in which the Retired Employee attains age sixty two (62),
the monthly payments made to the Retired Employee will be decreased to reflect
the increased payments made to the Retired Employee prior to that time. The
decrease in payments will be calculated based upon the “applicable mortality
table” described in Code section 417(e)(3)(B) and the “applicable interest rate”
described in Code section 417(e)(3)(C) for the second full calendar month
preceding January 1 of the Plan Year stability period that contains the annuity
starting date for the increased payments.  

6. Effective January 1, 2010, Section 5.10 is amended to read as follows:



  5.10.   Optional Direct Rollover.  



  (a)   With respect to any distribution, a Distributee may elect to have any
portion of the payment that is an Eligible Rollover Distribution paid to an
Eligible Retirement Plan; provided, that a Distributee may not elect a direct
rollover if the total amount of all payments or withdrawals in a Plan Year is
less than $200.00. The election will be made in the form and at the time
prescribed by the Employee Benefits Committee, will specify the Eligible
Retirement Plan to which the distribution or withdrawal amount is to be paid,
and will be subject to any rules as the Employee Benefits Committee from time to
time may establish.  



  (b)   A non-Spouse Beneficiary who is a designated beneficiary (as defined in
Code section 401(a)(9)(E)) of a Participant may elect to have any portion of a
distribution payable to him or, to the extent provided in rules prescribed by
the Secretary, payable to a trust maintained for his benefit, transferred in a
direct trustee-to-trustee transfer to an individual retirement plan described in
Code section 402(c)(8)(B)(i) or (ii) established for the purpose of receiving
the distribution on behalf of the Beneficiary.  

7. Effective January 1, 2010, the first paragraph of Section 6.04 is amended to
read as follows:

With respect to Former CPI Employees and Former ACS Employees, the Employee
Benefits Committee will furnish to an Employee or Deferred Benefit Employee, by
mail or personal delivery, a general written explanation in non technical terms
of the terms and conditions of the pre retirement Spouse’s benefit, the
individual’s right to make (and the effect of) an election to waive the pre
retirement Spouse’s benefit coverage, the consequences of selecting a benefit
form that does not defer the receipt of benefits, the requirements regarding
spousal consent to an election to waive that coverage and the right to make (and
the effect of) a revocation of a waiver (a “QPSA Explanation”) in the following
circumstances and at the following times:

8. Effective January 1, 2009, Section 8.02(e) is amended by adding the following
sentence at the end to read as follows:

Effective January 1, 2009, the applicable mortality table used for purposes of
adjusting any benefit or limitation under Code section 415(b)(2)(B), (C) or (D)
as set forth in this subsection 8.02 is the applicable mortality table (within
the meaning of Code section 417(e)(3)(B)).

9. Effective January 1, 2009, Section 8.06 is amended to read as follows:



  8.06.   Compensation. For purposes of this Section 8, the term “compensation”
means the Employee’s wages within the meaning of Code section 3401 (without
regard to any rule under Code section 3401(a) that limits amounts included in
wages based on the nature or location of the employment) and all other payments
for which the Employer is required to furnish the Employee with a written
statement under Code sections 6041(d), 6051(a)(3) and 6052. “Compensation” also
includes amounts that would have been paid to the Employee during the Plan Year
in the absence of a salary redirection agreement but are excluded from gross
income pursuant to Code section 125, 132(f), 457, or 402(g). “Compensation”
excludes severance pay and any other amounts paid after severance from
employment, other than regular compensation for services during or outside
regular working hours that is paid within 21/2 months of severance from
employment or, if later, by the last day of the Plan Year in which employment
was severed, and other than “differential wage payments” described in Code
section 3401(h)(2); and salary continuation payments to Employees who do not
perform services for the Employer by reason of disability. “Compensation” for a
Plan Year does not include amounts earned but not paid during the Plan Year
because of the timing of pay periods and pay dates or administrative delay.
Notwithstanding the preceding provisions, “compensation” for a calendar year
that is considered for purposes of applying the compensation limitation
prescribed under subsection 8.01(b) may not exceed $230,000. The $230,000
limitation referred to in the preceding sentence will be adjusted to reflect
increases in the limitation pursuant to Code section 401(a)(17).  

10. Effective January 1, 2008, a new Section 9.02 is added to read as follows:



  9.02.   Restrictions Based on Funding Status. Notwithstanding any provision of
the Plan to the contrary, the following provisions will apply as required by
Code section 436, except to the extent the exception under Code
section 436(d)(4) applies:  



  (a)   If the Plan’s adjusted funding target attainment percentage for a Plan
Year is less than 60 percent, benefit accruals will cease during the period
benefit accruals are restricted under the provisions of Code section 436(e). The
benefit accruals that were not permitted to accrue will be restored
automatically as of the 436 measurement date the limitations under Code
section 436(e) cease to apply, if (i) the continuous period of the limitation is
12 months or less, and (ii) the Plan’s enrolled actuary certifies that the
adjusted funding target attainment percentage for the Plan would not be less
than 60 percent taking into account the restored benefit accruals for the prior
Plan Year.  



  (b)   If the Plan’s adjusted funding target attainment percentage for a Plan
Year falls below the threshold under Code section 436(d)(1) or (3), the Trustee
will, as directed by the Employer, cease payment of any prohibited payment
during the period specified in, and to the extent necessary to comply with, Code
section 436(d).  



  (c)   In no event will a prohibited payment be paid during any period the
Employer is a debtor in a case under Title 11 of the United States Code, or
similar federal or state law, to the extent necessary to comply with the
provisions of Code section 436(d)(2).  



  (d)   In no event will an amendment that has the effect of increasing
liabilities of the Plan by reason of increases in benefits, establishment of new
benefits, changing the rate of benefit accrual, or changing the rate at which
benefits become nonforfeitable become effective during the period the amendment
would violate the provisions of Code section 436(c).  



  (e)   If an optional form of benefit that is otherwise available under the
terms of the Plan is not available because of the application of Code
section 436(d)(1) or (2), the Retired Employee, Deferred Benefit Employee or
beneficiary, as applicable, will be eligible to elect another form of benefit
available under the Plan or to defer payment to a later date (to the extent
permitted under applicable qualification requirements).  



  (f)   If an optional form of benefit that is otherwise available under the
terms of the Plan is not available because of the application of Code
section 436(d)(3), a Retired Employee, Deferred Benefit Employee or beneficiary,
as applicable, will be eligible to defer his entire payment to a later date (to
the extent permitted under applicable qualification requirements) or to
bifurcate the benefit into unrestricted and restricted portions. If an Employee
or beneficiary elects to bifurcate the benefit, the Employee or beneficiary will
be eligible to elect, with respect to the unrestricted portion of the benefit,
any optional form otherwise available under the Plan with respect to the
Employee’s or beneficiary’s entire benefit and in this case, if the Employee or
beneficiary elects payment of the unrestricted portion of the benefit in the
form of a prohibited payment, the Employee or beneficiary will be eligible to
elect:  



  (1)   to receive payment of the restricted portion of the benefit in any
optional form of benefit under the Plan that is not a prohibited payment and
that would have been permitted with respect to the Employee’s or beneficiary’s
entire benefit; or  



  (2)   to defer commencement of the restricted portion of the benefit until
after the restrictions on prohibited payments lapse (to the extent permitted
under applicable qualification requirements) and receive that amount in any
optional form of payment available under the Plan.  

The election will be subject to any other applicable qualification requirements,
will be treated as a new annuity starting date, and will be made in accordance
with all Plan rules regarding elections of forms of benefit.



  (g)   If an Employee or beneficiary is entitled to an unpredictable contingent
event benefit with respect to any event occurring during any Plan Year, the
unpredictable contingent event benefit will not be provided to the Employee or
beneficiary if the Plan’s adjusted funding target attainment percentage for the
Plan Year is less than 60 percent or would be less than 60 percent taking into
account the occurrence; provided, however, that the unpredictable contingent
event will become payable if and when the Plan meets the exemption under Code
section 436(b)(2).  

For purposes of this Section, the terms “adjusted funding target attainment
percentage,” “prohibited payment,” “unpredictable contingent event benefit,”
“unrestricted portion of the benefit,” and “restricted portion of the benefit”
will have the meanings given under Code section 436 and any applicable Internal
Revenue Service guidance.

If the provisions of this Section 9.02 or any part thereof cease to be required
by law as a result of subsequent legislation or otherwise, this Section or any
applicable part thereof will be ineffective without the necessity of further
amendments to the Plan.

Guidant Corporation has caused this Second Amendment of The Guidant Retirement
Plan to be executed by its duly authorized officer on this        day of      ,
2009.

GUIDANT CORPORATION

By:

Printed Name

Title

